In our original opinion we declined to consider bill of exception No. 2 because it was not thought to be sufficiently comprehensive to authorize it. In his motion for rehearing this matter was adverted to by appellant but not discussed in the opinion on rehearing. For that reason, appellant claims he is entitled to have a second motion for rehearing considered. After again examining bill of exception No. 2 we are inclined to the view that our treatment of it in our original opinion is correct.
If we go to the statement of facts it discloses that one of the witnesses for the state who was present at the time of the search said that appellant came up at about the time the whisky was found, and that one of the officers then said to him, "I thought you had quit bootlegging," to which appellant replied, "I have been running about three weeks." *Page 230 
The officer then said, "If we had waited until tonight we would not have found this much, would we?" and that appellant laughingly replied, "No, sir." It must be borne in mind that appellant was on trial for possession of intoxicating liquor for the purpose of sale. If the bill of exception had been sufficiently full to have authorized our consideration it would have shown that what appellant said was res gestae and therefore admissible regardless of whether he was under arrest.
The request for leave to file second motion for rehearing is denied.
Denied.